OPINION
PER CURIAM.
Before the Court is the parties’ September 18, 2003 agreed motion to vacate judgment, signed by counsel for both parties. In the motion, the parties:
move the Court to enter an order setting aside and vacating the judgment domesticated and registered in Texas on September 24, 2002 and abstracted on January 15, 2003. The Parties agree to the dismissal of this appeal without prejudice with the understanding that Appel-lee has agreed to execute and file a *584release of judgment and release of judgment lien in Collin County, Texas following entry of this Court’s order vacating the Texas judgment.... Parties further pray that the Court order the clerk of the courts of Collin County, Texas to set aside and vacate the Texas judgment in accordance with this Court’s order.
We GRANT the parties’ motion to the extent we VACATE the trial court’s September 24, 2002 judgment, without reference to the merits, and REMAND this case to the trial court for further proceedings consistent with the settlement agreement of the parties. See Tex.R.App. P. 42.1(a)(2)(B).